Citation Nr: 1607511	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to June 23, 2015, and in excess of 70 percent thereafter for dysthymic disorder.

2.  Entitlement to an effective date prior to June 23, 2015, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 50 percent rating for the Veteran's dysthymic disorder.  A July 2015 rating decision assigned a 70 percent rating and granted a TDIU based on such disability, both effective from June 23, 2015 (based on the June 23, 2015 VA examination).  

As higher ratings for the Veteran's dysthymic disorder are potentially available prior to and after this date, and the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim for an increased rating for a dysthymic disorder remains in appellate status as characterized on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38   (1993).   

In December 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  During the hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence added to the record, to include updated VA treatment records, since the most recent July 2015 supplemental statement of the case.  As such, the Board may properly review the evidence in the first instance.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

FINDINGS OF FACT

1.  For the appeal period prior to June 23, 2015, the Veteran's service-connected dysthymic disorder resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as some deficiencies in family relations; isolating behavior and avoidance of social settings; continuous depression; disturbance in motivation and mood; mildly impaired short-term memory and suicidal ideation.  Overall, the frequency, duration, and severity of the Veteran's PTSD symptomatology during this period has not produced more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the appeal period beginning June 23, 2015, the Veteran's dysthymic disorder resulted in occupational and social impairment with deficiencies in most areas, to include in family relations; suicidal ideation, depressed mood; and difficulty adapting to stressful circumstances, including work or a worklike setting.  Overall, the frequency, duration, and severity of the Veteran's symptomatology have not produced more severe manifestations that more nearly approximate total occupational and social impairment.

3.  VA received the Veteran's claim for an increased rating for service-connected dysthymic disorder on December 17, 2008 and a formal claim for a TDIU on June 24, 2010. 

4.  The record includes no pending claims for increased ratings or unresolved claims, whether formal or informal, for TDIU prior to December 17, 2008.

5.  The schedular criteria for TDIU were met on June 23, 2015; prior to such date, the Veteran was service-connected for dysthymic disorder, evaluated as 50 percent disabling.

6.  It is not factually ascertainable that the Veteran's sole service-connected disability of dysthymic disorder rendered him unable to secure or follow a substantially gainful occupation prior to June 23, 2015.

CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 50 percent prior to June 23, 2015, and in excess of 70 percent thereafter for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code (Code) 9433 (2015).

2.  The criteria for an effective date prior to June 23, 2015, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's increased rating claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  A March 2009 letter, sent prior to the initial unfavorable decision issued in May 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Pertinent to his claim for a TDIU, a January 2013 letter advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Furthermore, the Veteran has appealed with respect to the propriety of the assigned effective date for his TDIU from the original award of such benefit.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist, the AOJ associated the Veteran's service treatment records, VA treatment records (from multiple VA Medical Centers (VAMC) where the Veteran was treated during relevant periods), private treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in April 2009 and June 2015 in conjunction with the claims on appeal.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected dysthymic disorder, to include the impact on his employability, as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria, which includes the impact such has on his social and occupational functioning.  Therefore, such examination reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the Veteran and his representative have not alleged that these examinations were inadequate, or that the Veteran's service-connected disability adjudicated herein has worsened since being evaluated by VA in June 2015.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenged to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating and effective date claims and no further examination is necessary.

Moreover, in December 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2015 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Specifically, the hearing discussion focused on the symptomatology associated with the Veteran's service-connected dysthymic disorder, to include the frequency, duration, and severity of his psychiatric symptoms and the impact such has on his occupational and social functioning.  Furthermore, the undersigned informed the Veteran that, prior to June 23, 2015, his only service-connected disability did not meet the threshold requirement for a TDIU.  She further stated that a TDIU may still be awarded on an extra-schedular basis if the disability prohibited him from working.  Consequently, the undersigned solicited additional testimony regarding the impact that the Veteran's dysthymic disorder had on his employability prior to June 2015.  The hearing discussion did not reveal any additional, outstanding evidence necessary for a fair adjudication of the Veteran's claims.  Furthermore, the Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

The Veteran filed his claim for an increased rating in December 2008 and the May 2009 rating decision continued the 50 percent rating assigned for his dysthymic disorder.  Subsequently, the July 2015 rating decision awarded a 70 percent rating for such disability effective June 23, 2015.  The Veteran contends that his dysthymic disorder is more severe than the currently assigned ratings for each period under consideration.

Dysthymic disorder is evaluated under Diagnostic Code 9433, which provides that such is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9433.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 31to 40 is indicated when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

The pertinent evidence of record consists of VA examinations conducted in April 2009 and June 2015, VA treatment records, lay statements from the Veteran and his spouse C.F., and testimony to the undersigned Veterans Law Judge during the December 2015 hearing.  In this regard, while SSA records have been obtained, such include findings that pre-date the current appeal period.  Specifically, such show that a February 2006 decision denied disability benefits as his condition, which he claimed as a learning disability, back problems, knee problems, depression, and a lack of motivation, was not severe enough to keep him from working.   

At the time of the Veteran's December 2008 claim for increase, he was not currently receiving treatment for his mental health condition, nor was he on any psychotrophic medications.

During the April 2009 VA examination, the examiner indicated that the Veteran met the full criteria for major depressive disorder, single episode, previously diagnosed as dysthymic disorder.  The Veteran reported that he currently experienced a depressed mood most of the day, nearly every day.  He also noted that he was currently his sister's attendant/caretaker.  The Veteran reported that his sister has cerebral palsy and mental retardation.  He indicated that he works 30 hours a month as his sister's caretaker. 

The examiner noted that the Veteran presented with markedly diminished interest and pleasure in all activities, most of the day, nearly every day.  He had experienced a significant weight loss and experienced sleep disruption with periods of insomnia, as well as periods of hypersomia.  The examiner noted that the Veteran has psychomotor retardation and fatigue and loss and energy nearly every day.  The Veteran reported diminished ability to think and concentrate nearly every day.  The Veteran reported suicidal ideation, although denied intent or a plan.  The examiner noted that the Veteran's symptoms causes him clinically significant distress and impairment in social, occupational and other important areas of functioning.  The examiner noted that the Veteran's symptoms are not due to the direct physiological effects of a substance or a general medical condition.  It was noted that the symptoms have persisted for longer than two months and were characterized by marked functional impairment, suicidal ideation, and psychomotor retardation.

Mental status examination revealed the Veteran was appropriately groomed and casually dressed.  He was pleasant and cooperative during the interview.  The mood was depressed.  His affect was restricted.  His speech was spontaneous, and the rate, volume, and tone were normal.  The Veteran's thought process was goal directed with no loosening of association or flight of ideation.  He denied hallucinations.  He was not delusional.  While the Veteran endorsed suicidal ideation, he had no immediate plan or intent.  His insight was good, and his judgment was fair.  He was alert and oriented to time, place, person and purpose.  The Veteran was able to recall two out of three words after three minutes.  His short-term memory was mildly impaired, however, his long-term memory was intact.  He was unable to spell the word WORLD on his first attempt, however he was able to spell the word WORLD on his second attempt.  The examiner noted that the Veteran's attention can be impaired at times.  The Veteran was able to complete serial 7s correctly five times.  A diagnosis of major depressive disorder, single episode (previously diagnosed with dysthymia) and a GAF score of 50 was assigned.

During a July 2010 VA mental health initial intake assessment, the Veteran reported that he was getting more and more depressed.  He stated that he was recently told that his cancer was returning.  During the visit, he denied suicidal ideation; he reported that he has twin daughters with whom he has no contact; he was currently married and did not experience any stress in his marriage.  The Veteran reported that he was employed until 2001, holding various positions, including working for Parks and Recreation, the United States Postal Service, and the Child Support Division.  He reported that he was currently paid 30 hours per week to provide transportation and shopping for his developmentally disabled sister.  Mental status examination revealed the Veteran was casually dressed, polite, cooperative, and displayed a pleasant demeanor.  His speech was normal and his mood was depressed and anxious.  The Veteran again denied suicidal and homicidal ideation.  His thought process was linear and goal oriented.  He had no psychotic symptoms or thought content.  He had no cognitive deficits or memory impairment.  The Veteran's judgment and insight were fair.  A diagnosis of dysthymia by history and GAF score of 50 was assigned.

During an August 2010 VA mental health visit, the Veteran indicated that he has not sought mental health treatment since his discharge from the military.  He reported that he was currently paid 300 dollars a month to provide transportation and shopping for his developmentally disabled sister.  He also reported that he was currently enrolled at San Francisco State to take courses in Holistic Health.  Mental status examination revealed the Veteran was casually dressed.  His demeanor was pleasant and he was soft spoken.  His mood and affect were depressed.  He denied suicidal and homicidal ideation.  His thought process was linear and goal oriented.  He had no psychotic symptoms or thought content.  He had no cognitive deficits or memory impairment.  The Veteran's judgment was good and his insight was fair to good.  A diagnosis of dysthymia and GAF score of 50 was assigned.  The Veteran declined to meet with his assigned VA psychiatrist as he indicated that he did not want any medication for depression.

During a September 20, 2010 VA mental health individual therapy visit, the Veteran reported an increase in depressive symptoms.  He stated that he was spending more time in bed, he was more irritable and less motivated.  He reported that he continued to take 6 credits at San Francisco State in holistic psychology.  He denied suicidal and homicidal ideation.  Depression was diagnosed and the examiner assigned a GAF score of 50.

During a September 29, 2010 VA mental health medication management visit, the Veteran was noted to be neatly groomed and appropriate.  His demeanor was polite, alert, and cooperative.  His speech was within normal limits.  His mood and affected was noted to be mild dysphoria.  The Veteran did not endorse suicidal or homicidal ideation.  His thought process was linear, goal directed, thoughtful, and open.  He had no psychotic symptoms or thought content.  He had no cognitive deficits or memory impairment.  The Veteran's judgment and his insight were good.  A diagnosis of major depression, recurrent was assigned.

In a September 2010 letter, the Veteran's spouse, C.F. indicated that every day is a challenge with the Veteran because she never knows what mental state the Veteran is going to be in on a daily basis.  She indicated that some days the Veteran appears very confused, disoriented, irritable, and full of anxiety.  She noted that some nights he sleeps and other nights he experiences insomnia.  The Veteran's spouse also stated that the Veteran has a tendency to isolate himself socially.

During an April 2015 VA mental health medication management visit, the Veteran reported that his mood was normally good, however he did report that his dysphoria "comes and goes".  He denied irritability and aggressive homicidal ideation.  He indicated that his sleep was improved.  He denied expansive mood or other hypomanic/manic symptoms.  He denied impulsiveness/risky behaviors.  He denied panic/anxiety attacks.  He denied paranoid fears or history of hallucinations or perceptual disturbances.  The Veteran denied any hopelessness; and adamantly denied suicidal ideation.  The Veteran described his memory as with some forgetfulness/recent events; however, he denied major cognitive deficits.  Mental status examination revealed the Veteran was casually appropriately dressed; his hygiene was appropriate.  His behavior was engagable and cooperative; there were no abnormal or involuntary movements reported or observed; his speech was appropriate in rate, tone, and rhythm without intrusiveness or pressure.  The Veteran's affect was broader in range; congruent to verbal content; not labile or irritable.  His mood was good.  His thought process was linear and goal directed and his thought content showed no delusional, obsessive preoccupations, no perceptual disturbances/hallucinations elicited or observed.  He denied suicidal and homicidal ideation.  The Veteran was fully oriented.  His impulse control, judgment, and insight were all improved.

During the June 23, 2015, VA examination, conducted through the use of a Disability Benefits Questionnaire (DBQ), the examiner noted the Veteran displayed depressed moods, feelings of hopelessness, suicidal ideations, sleep disturbances, and anhedonia.  The Veteran reported that he is in the process of a divorce from his third wife, he has poor relationships with his two children, and he has no friends.  The examiner noted that the Veteran was appropriately dressed, well spoken, cooperative, and pleasant.  His mood was currently depressed and affect congruent.  He reported suicidal ideation without plan or intent.  The Veteran's specific symptoms noted by the examiner were depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.  

The examiner noted that the Veteran has difficulty dealing with peers, supervisors, and the public in a reasonable manner due to symptoms of depression.  He indicated that the Veteran has difficulty setting a good pace due to problems with motivation and concentration.  The examiner also noted that the Veteran has difficulty setting good persistence over an 8-hour day and a 40-hour workweek due to sadness, fatigue, decreased motivation, and problems with concentration.  He noted that the Veteran has difficulty with problem solving on a job due to problems with concentration and depressed mood.  He has difficulty maintaining emotional stability, as well as responding to change due to depressed mood.  The examiner noted that the Veteran was unable to handle negative feedback as he responds with anger.  The examiner assessed that the Veteran displayed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

During the December 2015 hearing, the Veteran reiterated his contentions that his depression was just as severe in 2009 as it was currently, and that the 70 percent rating as well as the grant of a TDIU was warranted prior to the June 23, 2015 effective date.

Period Prior to June 23, 2015

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Based on the evidence of record, the Board finds that the Veteran's dysthymic disorder did not result in occupational and social impairment with deficiencies in most areas prior to June 23, 2015.  

With respect to the symptomatology considered under to 70 percent rating, the Veteran has consistently denied suicidal or homicidal ideation, with only one instance where he endorsed suicidal ideation at the April 2009 VA examination.  Furthermore, the record indicates that throughout this period, the Veteran was working as his severely disabled sister's caregiver and/or attending school.  While the Veteran's spouse stated in a September 2010 letter that he has a tendency to isolate himself socially, and he indicated during a September 20, 2010 VA evaluation that he was spending more time in bed, as he was more irritable and less motivated, the Veteran also reported that he continued to take 6 credits at San Francisco State in holistic psychology.  There is no indication that the Veteran was unable to function independently, and he was always noted as being cooperative, courteous, or engaging.  Furthermore, the Veteran's symptomatology never indicated a cognitive impairment, such as disorientation to person, place, or time.

The Board also notes that there is no indication that the Veteran had obsessive rituals that interfered with his routine activities.  While the Veteran has reported experiencing near-continuous depression, such has not been shown to affect his ability to function independently.  In fact, as noted, not only was he able to function independently, as he was a college student, he was also able to function as a caretaker for his sister who has cerebral palsy and mental retardation.  He indicated during a July 2010 VA mental health evaluation that he was paid 30 hours per week to provide transportation and shopping for his developmentally disabled sister.

Furthermore, there is nothing in the record to indicate that the Veteran neglects his personal appearance or hygiene.  In fact, his VA mental health evaluations consistently highlight that he has appeared clean and casually dressed, and neatly groomed.  See VA Mental Health Reports, April 2009, July 2010, August 2010, September 2010, and April 2015.

With regard to the Veteran's ability to establish and maintain effective relationships, while he reported during a July 2010 VA mental health evaluation that he has twin daughters with whom he has no contact, he also reported that he was not experiencing any stress in his marriage.  Based on this evidence, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including psychomotor retardation and hypersomnia.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not such of a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board acknowledges that the GAF scores of 50 might, conceivably, suggest more significant impairment than what is contemplated in the assigned 50 percent rating assigned.  As noted, under the DSM-IV, a GAF score ranging from 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, the Board notes the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  While the Veteran did endorse suicidal ideation during the April 2009 VA examination, subsequent VA evaluations document his denial of suicidal ideation.  Further there is no evidence that the Veteran displays severe obsessional rituals, or any serious impairment with social, occupational, or school functioning.  As noted, the Veteran reported a good relationship with his wife, he was able to adequately care for his severely disabled sister by way of providing transportation and shopping for her needs, and he was enrolled at San Francisco State, taking 6 credits in Holistic health/psychology.  The Board reiterates that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Thus, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for dysthymic disorder.  The Veteran's symptoms are fully contemplated by the 50 percent rating assigned and, since the record does not indicate a more severe symptomatology consistent with a 70 percent rating, a rating in excess of 50 percent is not warranted.

Likewise, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran has consistently denied hallucinations, and there has been no significant cognitive impairment found during the Veteran's VA examination or at any of his VA mental health evaluations.  The Veteran has consistently engaged with his treatment providers, and his insight and thought process were noted to be normal.  There is no evidence of mania, psychosis, disorientation, or memory loss for names of close relatives, occupation, or own name.  In fact, as to the Veteran's cognitive functioning, examination reports consistently documented no deficits.  Additionally, there were no indications of any cognitive impairment during the Veteran's December 2015 hearing as he was able to answer all questions and engage with his representative and the undersigned Veterans Law Judge.

Thus, the Board finds that the Veteran's dysthymic disorder does not warrant a rating in excess of 50 percent prior to June 23, 2015.

Period from June 23, 2015

Based on the foregoing evidence, the Board finds that the Veteran's service-connected dysthymic disorder does not meet the criteria for a rating in excess of 70 percent from June 23, 2015.  In this regard, from June 23, 2015, the Veteran's symptomatology never reached a level of severity that resulted in total occupational and social impairment.  As stated previously, the examples of symptoms provided in the 100 percent criteria include the following: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

None of these symptoms have been reported by the Veteran or noted by his clinicians, or any other symptoms that that would cause total occupational and social impairment.  In fact, during his June 2015 VA examination, the examiner opined that the Veteran's overall condition resulted only in occupational and social impairment with reduced reliability and productivity.  The Veteran has endorsed suicidal ideation, however he did not have a plan or intent, and there was no evidence of psychosis.  The examiner noted that the Veteran was appropriately dressed, well spoken, cooperative, and pleasant. 

The Board observes that the Veteran's symptomatology noted on the June 2015 examination, which was the basis for the assignment of the current 70 percent rating, i.e., depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideation, more nearly approximates a 50 percent rating than the currently assigned 70 percent rating.  Thus, the Board finds as his psychiatric symptoms more nearly approximates a 50 percent rating, it is with certainty that the dysthymic disorder does not warrant a rating in excess of 70 percent from June 23, 2015.

Other Considerations

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board notes that the Veteran is credible in his reports of his symptomatology, as he has been consistent in his reports to treatment providers, and his statements were not challenged by his treatment providers.  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for dysthymic disorder.

The Board has considered whether staged ratings under Hart, supra, is appropriate for the Veteran's dysthymic disorder; however, the Board finds that his symptomatology has been stable for such disability in each stage through the appeal.  Therefore, assigning further staged ratings for the disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected dysthymic disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is currently evaluated. 

In this regard to the assigned ratings for dysthymic disorder, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of dysthymic disorder that are not adequately contemplated by the list of symptoms found in the schedular criteria.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability. 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Earlier Effective Date for the Award of TDIU

A TDIU claim qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997). 

Significantly, in Norris, supra, the Court held that when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Similarly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2). 

A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.  

In making such determinations, the Board must consider all of the evidence, including that received prior to previous decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

As an initial matter, the Board finds that the earliest claim for a TDIU was received by VA on June 24, 2010, when the Veteran submitted his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  While the Board has considered the provisions set forth above regarding what may be construed as a claim for TDIU purposes, the Board finds that no submission or medical record meets such criteria prior to the receipt of the VA Form 21-8940 on June 24, 2010.  

In this regard, VA received the Veteran's increased rating claim on December 17, 2008.  At such time no evidence associated with the Veteran's claim showed that his service-connected dysthymia disorder rendered him unemployable.  Furthermore, at an April 2009 VA examination, the Veteran reported that he was currently the caregiver for his developmentally disabled sister.  Therefore, the Board finds that there is no communication, or report of examination or hospitalization under 38 C.F.R. § 3.157(b), of record that may be construed as a claim for a TDIU prior to June 24, 2010.

Prior to June 23, 2015, the Veteran's sole service-connected disability dysthymia disorder was rated as 50 percent.  As such, the Veteran did not meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  The Board notes, however, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b). 

In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in June 2010, the Veteran reported education through four years of college and work experience as a driver.  He documented that he was currently working 2 hours a week as his sister's caregiver and that he had been performing those duties from January 2005 to the present.  He also reported therein that he became too disabled to work in August 2008 as a result of dysthymic disorder.  The Board observes in a November 2010 statement (VA Form 21-4138), the Veteran indicated that he was unemployable because of "adenocarcinoma cancer, major removal surgery of the stomach, radiation and chemotherapy treatment, ongoing major depression, and constant pain without relief".  

During a July 2010 VA mental health initial intake assessment, the Veteran reported that he was employed until 2001, holding various positions, including working for Parks and Recreation, the United States Postal Service, and the Child Support Division.  He reported that he was currently paid 30 hours per week to provide transportation and shopping for his developmentally disabled sister.

During an August 2010 VA mental health visit, the Veteran indicated that he was currently paid 300 dollars a month to provide transportation and shopping for his developmentally disabled sister.  He also reported that he was currently enrolled at San Francisco State taking courses in Holistic Health.  Subsequent mental health evaluations do not address the Veteran's work history.

During June 2015 VA examination, the examiner found that Veteran had functional impairment due the service-connected dysthymic disorder (depression) in major areas associated with employment.

In a July 2015 rating decision, the RO awarded a 70 percent for service-connected dysthymia disorder and entitlement to a TDIU, both effective June 23, 2015, the date of the VA examination.

In this regard, the Board has considered whether it was factually ascertainable that the Veteran was unemployable as a result of his disability prior to June 23, 2015.  As noted, he did not meet the threshold requirement, as his single service-connected disability was rated 50 percent.  See 38 C.F.R. § 4.16(a).  Even so, as noted, the Board may consider an extra-schedular TDIU if the Veteran's service-connected disability, while not reaching the threshold criteria, nonetheless rendered him unemployable.  The Board finds, however, that prior to June 23, 2015, it was not factually ascertainable that the Veteran's service-connected disability rendered him unable to secure and follow a substantially gainful occupation.  Specifically, prior to such date, the evidence of record, discussed previously, showed that, while he had limitations associated with his dysthymic disorder, which resulted in occupational impairment with reduced reliability and productivity, he was working as an adequate caretaker for his sister.  Moreover, he was capable of remaining enrolled in college courses.  Furthermore, the Veteran self-reported that he was unable to work due to his nonservice-connected adenocarcinoma with subsequent chemotherapy and radiation, rather than solely his service-connected dysthymic disorder.  

Consequently, the Board finds that it is not factually ascertainable that the Veteran's sole service-connected disability of dysthymic disorder rendered him unable to secure or follow a substantially gainful occupation prior to June 23, 2015.  Therefore, an earlier effective date for a TDIU is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).


ORDER

A rating in excess of 50 percent prior to June 23, 2015, and in excess of 70 percent thereafter for dysthymic disorder is denied.

An effective date prior to June 23, 2015, for the award of a TDIU is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


